UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2)* GRAPHIC PACKAGING CORPORATION (Name of Issuer) Common Stock, par value of $0.01 per share (Title of Class of Securities) 388688 10 3 (CUSIP Number) Adolph Coors Company LLC Suite 412, 2120 Carey Avenue Cheyenne, Wyoming 82001 with a copy to Thomas N. Long, Secretary Adolph Coors Company LLC Suite 412, 2120 Carey Avenue Cheyenne, Wyoming 82001 (307) 214-8552 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 9, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 388688 10 3 1. Names of Reporting Persons. Adolph Coors Company LLC, Trustee of the Adolph Coors, Jr. Trust dated September 12, 1969; the Augusta Coors Collbran Trust dated July 5, 1946 (as further amended); the Bertha Coors Munroe Trust dated July 5, 1946 (as further amended); the Herman F. Coors Trust dated July 5, 1946 (as further amended); the Louise Coors Porter Trust dated July 5, 1946 (as further amended); the Grover C. Coors Trust dated August 7, 1952; and the May Kistler Coors Trust dated September 24, 1965 (all such trusts individually and collectively, the “Coors Family Trusts”) (1) I.R.S. Identification Nos. of above persons (entities only) Check the Appropriate Box if a Member of a Group (See Instructions) 2. (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) N/A 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Wyoming Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 60,249,576 8. Shared Voting Power 0 9. Sole Dispositive Power 60,249,576 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 60,249,576 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13. Percent of Class Represented by Amount in Row (11) 30.3% (2) 14. Type of Reporting Person (See Instructions) 00 (3) (1) The cover pages contained in the Schedule 13D filed on August 18, 2003 (the “Original Schedule 13D”) and in Amendment No. 1 thereto filed on August 1, 2006 are amended by deleting the information therein in their entireties and replacing them with the information contained in the cover page of this Amendment No. 2. (2) Using the number in Item 11 divided by the number of outstanding shares (200,625,243) of Common Stock, reported in the Issuer’s Schedule 14A filed on April 18, 2007. (3) The Reporting Person is a Wyoming limited liability company. 3 Amendment No. 2 Introduction This Amendment No. 2 amends the statement on Schedule 13D/A filed with the Securities and Exchange Commission on August 1, 2006 relating to the shares of Common Stock, $0.01 par value, of Graphic Packaging Corporation, a Delaware corporation (herein called the “Company”). Item 2. Identity and Background. The Reporting Person is a limited liability company formed under the laws of the State of Wyoming for the purpose of acting as the trustee of the Coors Family Trusts identified on the cover page hereof.Its address is also set forth on the cover page hereof. During the last five years, the Reporting Person has not been (a) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (b) a party to civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. The 12 directors of the Reporting Person are named on Schedule I attached hereto and incorporated herein by this reference.Schedule I sets forth the following information as to each such person: (i) name; (ii) business address; (iii) present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted; and (iv) citizenship. During the last five years, to the best of the Reporting Person’s knowledge, no person named on Schedule I attached hereto, has been (a) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (b) a party to civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 4. Purpose of Transaction. Item 4 of the Original Schedule 13D and Item 4 of Amendment No. 1 thereto are amended by deleting in their entirety the texts therein and inserting in lieu thereof the following: 4 The Reporting Person became the trustee for the Coors Family Trusts on June 30, 2006. Adolph Coors Company LLC is trustee for all of the holdings of the seven Coors Family Trusts identified on the cover page hereof, including the Common Units of Adolph Coors Company LLC. The designation by the former individual trustees of the Coors Family Trusts of Adolph Coors Company LLC as successor trustee was designed to provide for a single entity to serve as trustee, which has the benefits of formally consolidating administration and management of the holdings of the Coors Family Trusts and of facilitating short-term and long-term planning for the Trusts.All 12 of the former individual trustees of the Coors Family Trusts are descendents of Adolph Coors and now constitute the Board of Directors of Adolph Coors Company LLC. The purpose of this Amendment No. 2 to Schedule 13D is to report the execution and delivery of a Transaction Agreement and Agreement and Plan of Merger (the “Merger Agreement”) by and among the Company, Bluegrass Container Holdings, LLC, a Delaware limited liability company (“BCH”), TPG Bluegrass IV, LP, a Delaware limited partnership (“TPG IV”), TPG Bluegrass IV – AIV 2, LP, a Delaware limited partnership (“TPG IV – AIV”), TPG Bluegrass V, LP, a Delaware limited partnership (“TPG V”), TPG Bluegrass V – AIV 2, LP, a Delaware limited partnership (“TPG V – AIV”), Field Holdings, Inc., a Delaware corporation (“Field Holdings”), TPG FOF V – A, L.P., a Delaware limited partnership (“FOF V – A”), TPG FOF V – B, L.P., a Delaware limited partnership (“FOF V – B”), BCH Management LLC, a Delaware limited liability company (together with Field Holdings, TPG IV, TPG IV – AIV, TPG V, TPG V –AIV, FOF V –
